Citation Nr: 0636690	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
diabetic nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
diabetes mellitus with several associated disabilities, to 
include diabetic nephropathy with hypertension.  One rating 
was assigned for all of the disabilities.  The veteran 
appealed, seeking separate ratings, which were granted in 
January 2005.  The veteran continued his appeal of those 
ratings, until withdrawing in writing all but one in February 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected nephropathy is currently 
rated 30 percent, based on renal involvement with diabetes 
mellitus.  38 C.F.R. § 4.115b, Diagnostic Code 7541 (2006).  
That code directs that the disability be rated as renal 
dysfunction under 38 C.F.R. §§ 4.115a (2006).  This section 
allows for higher evaluations when certain lab results, such 
as the blood urea nitrogen (BUN) and creatinine levels, reach 
particular levels.  Thus far, the veteran's disability has 
been adjudicated without reference to these lab results, 
focusing instead on the presence of hypertension.  

The Board remanded the claim in April 2005 to afford the 
veteran a comprehensive examination to determine the severity 
of his disability.  Since that time, additional medical 
evidence has been submitted, documenting a significantly 
different disability picture.  

In January 2005, the veteran was diagnosed with acute 
Hepatitis A (HAV), found to be likely due to a food borne 
source.  The veteran's BUN and creatinine levels were tested 
in conjunction with treatment for this disease.  Results 
prior to this date are not of record.  From January 2005 to 
December 2005, his BUN level ranged from 15 to 62 mg/dl, 
where the normal range is from 8 to 20 mg/dl.  His creatinine 
level ranged from 1.3 to 2.1 mg/dl, with the normal range 
between 0.7 and 1.2 mg/dl.  A diagnosis of chronic renal 
failure was also rendered.  

When the AMC received this medical evidence, it interpreted 
it as a new, informal claim and did not discuss it in the May 
2006 supplemental statement of the case. Because the 
veteran's renal dysfunction is already service-connected, it 
is unclear why this was so.  It is also unclear whether these 
recent high BUN and creatinine levels are related solely to 
the acute hepatitis A infection in January 2005, or if they 
are due to the underlying diabetic condition.  Therefore, 
further medical evaluation and an opinion are required.

The veteran has also argued that his claim should be 
considered under 38 C.F.R. § 3.321(b) (2006), the provision 
for extra-schedular evaluations for exceptional cases.  The 
AMC is instructed, therefore, to determine whether such 
consideration is appropriate.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.   Schedule the veteran for a VA 
examination by a physician to determine 
the severity of his diabetic nephropathy.  
Lab testing to include BUN and creatinine 
levels should be conducted and the results 
included in the exam report.  The 
physician is asked to review the veteran's 
current and historical lab readings, 
tabbed in the claims file, and render an 
opinion as to whether his current kidney 
dysfunction is due to diabetes or to an 
acute hepatitis A infection in January 
2005.  
2.  Thereafter, readjudicate the issue on 
appeal, to include whether an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b) (2004) is appropriate in this 
case.  If a distinction between his 
diabetic manifestations and his hepatitis 
A residuals cannot be made, his service-
connected nephropathy must be rated based 
on all the evidence, to include the later 
BUN and creatinine levels.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

